﻿I would like to extend my
warmest congratulations to you, Mr. President, on your
well-deserved election as President of the fifty-sixth
session of the General Assembly. I also extend my
appreciation to your predecessor, Mr. Harri Holkeri, for
his effective leadership during his presidency.
The heinous terrorists attacks of 11 September
have undeniably transformed international relations.
The United Nations is called upon to reinforce its
primary role as the standard bearer of the principles
that will shape the new environment and unite
humanity in the pursuit of justice, tolerance, the dignity
of human beings, respect for human rights, the
promotion of peace and zero-tolerance for the dark
forces of terrorism.
On behalf of the Government and people of
Cyprus, I reiterate our deep condolences and sympathy
to the American people for the tragic loss of innocent
lives caused by the abhorrent terrorist acts of 11
September. We unreservedly condemn these barbaric
acts, which we consider to be attacks against the values
and principles of humanity.
The community of nations must individually and
collectively take concerted and resolute action against
terrorism. We believe that there is no justification or
excuse for terrorism and, at the same time, we reject
any notion of linking this scourge with any particular
religious faith or ethnic group. We renew our
commitment to implement fully Security Council
resolutions on terrorism, in particular resolution 1373
(2001). Cyprus is actively participating in the common
effort. It has ratified or acceded to nine of the 12
international conventions pertaining to international
terrorism. Furthermore, we expect an early ratification
of the most recent Convention for the Suppression of
the Financing of Terrorism, which is already before the
House of Representatives.
The Council of Ministers of the Republic of
Cyprus approved on 20 September a comprehensive
proposal for the establishment of a task force to combat
international terrorism.
The United Nations continues to be faced with
old and new tasks: globalization, good governance,
protection of the environment and the need for
sustainable development. The elimination of poverty
and pandemics, securing a world free from the threat of
2

weapons of mass destruction and maintaining
international peace and security remain high on the
agenda. That is why we consider it imperative and the
duty of each and every Member to provide the
necessary resources and support to our Organization.
Cyprus strongly supports the implementation of
the commitments we undertook last year in the
Millennium Declaration. We also advocate the
strengthening and rationalization of the United Nations
system, and we welcome the commitment of the
Secretary-General, Kofi Annan, to strive for a better
and more just world. We congratulate him on the award
of this year’s Nobel Peace Prize, which is well-
deserved recognition of the central role of the United
Nations and a tribute to its achievements, as well as to
his personal devotion and commitment.
At the beginning of this new millennium, we have
a special obligation to place new emphasis on the
promotion and the protection of human rights and the
defeat of terrorism.
However, the adoption of declarations and legal
instruments in the area of human rights is not enough.
We need to make accountable those violators of human
rights and decisively strike at the culture of impunity.
This is why Cyprus strongly supports the early entry
into force of the International Criminal Court.
We are also deeply concerned with the increasing
number and scope of humanitarian emergencies leading
to an ever-rising number of refugees and internally
displaced persons. The plight of these unfortunate
people merits special attention and coordinated action.
The tragic events of 11 September have
highlighted the need to continue and accelerate efforts
to prevent and resolve regional conflicts. The inability
of the international community to put an end to the
unacceptable situation in the Middle East undermines
the credibility of the system of collective security.
Cyprus, as a neighbouring country with close relations
to the peoples of the region, is particularly pained by
the continuing cycle of violence, the tragic loss of
innocent human lives and the plight of the Palestinian
population.
We look forward to a region living in peace,
stability and security for all States, including the State
of Israel. We reiterate our support for the fulfilment of
the inalienable rights of the Palestinian people,
including the creation of their own State. We urge both
parties to work immediately towards finding ways to
put an end to this cycle of violence and to respect the
provisions of the Fourth Geneva Convention. We
consider the implementation of the recommendations
of the Mitchell report as an absolutely necessary first
step in this direction. Cyprus reiterates its long-held
position for the implementation of Security Council
resolutions 242 (1967) and 338 (1973).
We follow the situation in the Balkans with
particular interest. Cyprus supports the implementation
of Security Council resolution 1244 (1999) on Kosovo.
We hope that the forces of peace and reconciliation will
prevail and welcome the recent positive developments
in the country. We support respect for human rights and
fundamental freedoms, including the right of return of
refugees and the return of property of displaced
persons, and the principle of the inviolability of
borders and territorial integrity.
Resolution of the Cyprus problem is long
overdue. I cannot conceal my deep disappointment,
shared by the Security Council in its statement to the
Press of 26 September, at the refusal of the Turkish
side to continue with the proximity talks to help the
Secretary-General’s efforts to find a comprehensive
settlement. The refusal of Turkish Cypriot leader
Mr. Denktash, with the support of Ankara, to resume
the talks that he abandoned a year ago, despite the
official invitation extended by the Secretary-General in
September, is particularly disturbing.
The Secretary-General is now trying to invigorate
the process of negotiation. Therefore, in order to
facilitate the Secretary-General’s effort, I will refrain
from making remarks that normally I would have
made, other than to identify the reason for the failure to
make progress, which is the lack of political will on the
part of Turkey and the Turkish Cypriot leader,
Mr. Denktash.
The Turkish side has abandoned the concept of a
bi-zonal, bi-communal federal Cyprus, which Security
Council resolutions have provided as the basis for the
solution. The Turkish side is also calling the
international community to accept the so-called
realities, which is the legalization of Turkey’s
occupation of 37 per cent of Cypriot territory, in breach
of international law, the forceful expulsion of Greek
Cypriot refugees from the occupied area and the
subsequent importation of 120,000 settlers from
mainland Turkey in an effort to change the
3

demographic character of Cyprus. As is well known,
the international community, through a plethora of
United Nations resolutions, has repeatedly rejected this
policy. Acceptance of these so-called realities would
create a very dangerous precedent in international
affairs, striking at the very heart of the cherished
principles of State sovereignty and territorial integrity.
I would like to refer to the purely humanitarian
problem of missing persons, the resolution of which
remains one of the most pressing issues for the
Government of the Republic of Cyprus and for all
Cypriots.
Unfortunately, Mr. President, I must once again
report to you that the agreement on missing persons of
31 July 1997 between Mr. Rauf Denktash and myself,
providing for the exchange of information and for
information on the location of graves of Greek Cypriot
and Turkish Cypriot missing persons, has not been
implemented because of the continuing negative
attitude of the Turkish side. We appeal again to the
Government of Turkey to show the necessary political
will in order to bring a final solution to this tragic
humanitarian issue and abide by the l0 May 2001
judgement of the European Court of Human Rights.
In the face of current difficulties, we do not
despair. Our vision for Cyprus is a departure from the
passions of the past. History is often described as the
best teacher of wise men. We see as the future of our
country: a reunited federal State, member of the
European Union, with human and other rights of each
and every citizen fully protected under the process of
democracy and the rule of law. We see a State with a
single citizenship, sovereignty and international
personality, a demilitarized State enjoying the fruits of
its labours in the wider European family, while at the
same time playing its rightful role in our immediate
region of the Eastern Mediterranean.
I recommend to the leadership of Turkey that it
abandon its threats to annex the occupied part of
Cyprus. I urge them to consider the obvious advantages
of the solution of the Cyprus problem for stability in
our region, the consolidation of the Greco-Turkish
rapprochement and the promotion of Turkey’s
aspirations to join the process of European integration.
I urge the Turkish Cypriot leader, Mr. Denktash,
to join me in sharing the vision of a Cyprus too small
to be divided but huge for the common prosperity of all
its inhabitants. I urge him to look to the future and not
to the past, to listen to the increasingly desperate
voices of our Turkish Cypriot compatriots and stop
placing obstacles, at each turn, to the good offices of
the Secretary-General for a solution to the Cyprus
problem.
It is noteworthy that the economic prospects for a
post-settlement Cyprus are truly impressive. This
growth will be even greater for our Turkish Cypriot
compatriots, who are currently suffering because of the
dire political and economic situation in the occupied
area. Tragically, almost 50 per cent have been forced to
take the cruel road of emigration. The Turkish Cypriots
will benefit considerably from the accession of our
country to the European Union.
I urge Mr. Denktash to realize that he and I are
not getting any younger and that we owe it to the
younger generations of Cypriots to do away with the
walls of division. For my part, I reiterate my readiness
to engage in the process of negotiations with the
necessary political will and good faith for finding a fair
and viable solution based on the United Nations
resolutions, meeting the legitimate interests of all
Cypriots.



